Case 3:19-cv-07669-WHO Document 91-5 Filed 09/16/21 Page 1of11

" ambitrace

 

Ambitrace Enterprise PoC Plan Template

Bridging The Data Visibility Gap

NURMI004187
Case 3:19-cv-07669-WHO Document 91-5 Filed 09/16/21 Page 2 of 11

iL ambitrace

AMBITRACE CONFIDENTIAL

Table of Contents

A. Executive Summary

A.1 Ampitrace PoC Team MEmsers

A.2. CompanyName Team MEMBERS

A.3 Business Drivers

A.4 PoC Provect Goals AND Key QUESTIONS
A.5 PoC Provect TIMELINE

B. PoC Tecnunicat DETAILS
B.1 PoC ArcHiTEcTURE
B.2 PoC setup

B.3 System REQUIREMENTS

C. PoC Test Cases

C.1 PoC Project Goat #1:
C.2 PoC Proiect Goat #2:
C.3 PoC Project Goa #3:
C.4. PoC Resuts

D. PoC Test Cases — PHoto DocuMENTATION
D.1 PoC Project Goat #1:
D.2 PoC Prowect Goat #2:
D.3 PoC Protect Goat #3:

E. Data Visipitity Risk ASSESSMENT
E.1 DEVICES IDENTIFIED FOR THE DATA VISIBILITY RISK ASSESSMENT.
E.2 ADDITIONAL FIELDS TO BE INCLUDED IN RISK ASSESSMENT

Ww Wom nwwoes NINNNN UUBR BP BWW WW WwW

F. ADDITIONAL INFORMATION

NURMI004188
Case 3:19-cv-07669-WHO Document 91-5 Filed 09/16/21 Page 3 of 11

AMBITRACE CONFIDENTIAL

 

CustomerName PoC Proposal

A. Executive Summary

Ambitrace solution is designed to monitor file system activity providing full visibility and real
time alerting of suspicious activity.

The requirement provided by CustomerName included monitoring file system activity related to
unauthorized file upload and download.

A.1 Ambitrace PoC Team Members or (VAR, MSSP, OEM)

e Regional Sales Manager

e Sales Engineer

A.2 CompanyName Team Members

e Executive Sponsor

e Technical Lead

A.3 Business Drivers

Why is this an urgent initiative? What are the potential financial savings associated with
implementing Ambitrace? Any particular risk the organization is trying to mitigate?

e Business Driver #1:
e Business Driver #2:

e Business Driver. #3:

NURMI004189
Case 3:19-cv-07669-WHO Document 91-5 Filed 09/16/21 Page 4 of 11

.iLambitrace

AMBITRACE CONFIDENTIAL

A.4 PoC Project Goals and Key Questions

This section defines the purpose, goals, objectives and scope of Proof of Concept project.
e PoC Project Goal #1:
e PoC Project Goal #2:
e PoC Project Goal. #3:

A.5 PoC Project Timeline

e Proof of Concept Scoping Meeting:

@ Week 1 Training / Initial Onboarding:

e@ Week 2 - Use Case Walkthrough

e Week 2 - Data Visibility Risk Assessment Deployment:
e Week 3 - Summary of Data Visibility Risk Assessment:
e Week 4 - Results Presentation:

Note: Ambitrace Standard Proof of Concept lasts 30 days. Weekly meetings will be scheduled
during this period.

 

B. PoC Technical Details
B.1 PoC Architecture

Ambitrace’s architecture consists of the following elements:
HO Endpoint sensor - silent module installed on Windows and Mac devices throughout
the environment. Sensors index local files to provide deep visibility into the content

stored on devices as well as track all interactions with data on disk.

0 Cloud-based infrastructure - sensors stream meta-data to the cloud-based
infrastructure. Infrastructure is maintained by Ambitrace in AWS.

NURMI004190
Case 3:19-cv-07669-WHO Document 91-5 Filed 09/16/21 Page 5of11

iLambitrace
AMBITRACE CONFIDENTIAL

Web Console - allows Security Analysts to perform real-time searches and
investigations as well as setup reports and alerts

HO Integrations - Optional API-level integrations allow a variety of tools (e.g. SIEM,
UEBA) to query Ambitrace alerts.

ambitrace can stand alone or integrate with

Pre-configured alerts may

your existing solution stack, via APIs De triggered
Stored end-point
Behavior + metadata data can be
— retrieved later
to Clou
Install It Monitors Metadata is
Activity captured

Incident response
reduced to seconds

Figure 1. Ambitrace Architecture

B.2 PoC setup

Login — console.Ambitrace.com
Platform: PC, MAC
Installer: PC, MAC

Number of PoC Devices:

NURMIO004191
Case 3:19-cv-07669-WHO Document 91-5 Filed 09/16/21

AMBITRACE CONFIDENTIAL

B.3 System Requirements

Hardware Requirements
RAM: 2 GB

Hard Disk: 1 GB

Processor: 1 GHz or 64-bit processor

Supported Operating System

Windows

Windows 10 (x64)
Windows 8.1 (x64)
Windows 8 (x64)
Windows 7 (x64)

Mac

Sierra (10.12)

El Capitan (10.11)
Yosemite (10.10)

Admin Console Supported Browser
Chrome 23+

Safari 8+

Firefox 21+

Edge 13+

IE 11+

Page 6 of 11

iLambitrace

NURMI004192
Case 3:19-cv-07669-WHO Document 91-5 Filed 09/16/21 Page 7 of 11

AMBITRACE CONFIDENTIAL

Java Version

64 bit java must be the only version of java installed

 

C. PoC Test Cases

C.1 PoC Project Goal #1:

@ Test Scenario #1:

e Success Criteria:

C.2 PoC Project Goal #2:

e@ Test Scenario #2:

e Success Criteria:

C.3 PoC Project Goal #3:

e Test Scenario #3:

e Success Criteria:

NURMI004193
Case 3:19-cv-07669-WHO Document 91-5 Filed 09/16/21 Page 8 of 11

 

 

Mi Rolin) ncela-)
AMBITRACE CONFIDENTIAL
C.4. PoC Results
Test Case Results Explanation
Scenario | Ambitrace has succeeded

in executing PoC scenario
goal #1 and passed
customer’s expectation.

 

Scenario II Ambitrace has succeeded
in executing PoC scenario
goal #2 and passed
customer’s expectation.

 

 

Scenario III Ambitrace has succeeded
in executing PoC scenario
goal #3 and passed
customer’s expectation.

 

 

 

 

 

 

D. PoC Test Cases — Photo Documentation

D.1 PoC Project Goal #1:

e@ Test Scenario #1:

D.2 PoC Project Goal #2:

e Test Scenario #2:

D.3 PoC Project Goal #3:

@ Test Scenario #3:

NURMI004194
Case 3:19-cv-07669-WHO Document 91-5 Filed 09/16/21 Page 9 of 11

AMBITRACE CONFIDENTIAL

 

E. Data Visibility Risk Assessment

E.1 Devices identified for the data visibility risk assessment.

E.2 Additional fields to be included in risk assessment

e Additional field #1
e Additional field #2
e Additional field #3

NURMI004195
Case 3:19-cv-07669-WHO Document 91-5 Filed 09/16/21 Page 10 of 11

.iLambitrace

AMBITRACE CONFIDENTIAL

 

F. Additional Information

Things to Know

Folders being monitored

Ambitrace monitors and indexes all files in the predefined set of paths on Mac and Windows
machines. Those paths can be reviewed by reviewing in the Ambitrace Console. Ambitrace can
add any additional paths into the list per your request and will be enabling the ability to control
the list in the future.

‘Uploaded’ metadata

When uploading files through a web browser using the browse button, all files in the viewed
folder get “uploaded” metadata association with the currently open browser tab.

On Windows we currently support Chrome, IE and Firefox for “uploaded” metadata collection.
On Mac we currently support Chrome and Safari for “uploaded” metadata collection.
‘Downloaded’ metadata

On Windows we currently support Chrome and JE for “downloaded” metadata collection.
Initial indexing

Initial complete indexing of an endpoint will take a few minutes to an hour (depending on the
amount of data). All searches, with the exception of file hash, file tag and content search will
work immediately even prior to the completion of the initial indexing. After the initial indexing
is complete, it will be automatically kept up to date in near real-time as files are added or edited.

AV compatibility

Some anti-virus products may interfere with the Ambitrace sensor installation. We are currently
working with AV vendors to whitelist Ambitrace installer. Meanwhile, you may need to disable
AV in order to complete the installation and re-enable it immediately after.

Sensor installation

After Ambitrace sensor for Mac and windows installation is complete, the sensor starts
automatically. There is no need to restart the machine or start anything manually.

10

NURMI004196
Case 3:19-cv-07669-WHO Document 91-5 Filed 09/16/21 Page 11o0f11

iLambitrace

AMBITRACE CONFIDENTIAL

Deployment

Deployment can be done via Active Directory or any other fleet management tool.

11

NURMI004197
